DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's arguments, see upper p. 5, filed 16 May 2022, with respect to the claim objections and 112(b) rejection have been fully considered and are persuasive.  The objections and 112(b) rejection of 16 February 2022 has been withdrawn. 
Applicant's arguments filed 16 May 2022 with respect to the 103 rejections have been fully considered but are not persuasive.

	Applicant argues (p. 6 to middle p. 7) that "the copper alloy material of US '755 comprises 'Ag' as an essential element, while that of the present invention does not include Ag at all."  Examples from US '755 are cited.  "Thus, an ordinary skilled one in the art would not be motivated to exclude Ag in the copper alloy of US '755 while trying to achieving the technical effects of embodiments of the invention."
	The Examiner responds that the claims in question use the transitional phrase "comprising", is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2113.03(I)); in the instant case the present claims do not exclude Ag.

	Applicant argues (lower p. 7) that "US '755 uses solid solution enhancing (=strengthening) mechanism by Ag, but the present invention uses precipitation hardening mechanism, so these two inventions adapt different hardening mechanisms."
	The Examiner responds that it is noted that the features upon which applicant relies (i.e., the precipitation hardening mechanism) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues (bottom p. 7) that "US '755 discloses that the copper alloy material can further include less than 0.1 wt % of at least one of elements selected from a group consisting of Sn, Ti, Mg, Mn, Fe, Co, Al, Si, Mo, Zr and W, and at the same time, US '755 also describes that these elements do not affect the strength (Hardness and/or tensile strength) and electrical conductivity of the copper alloy material significantly in paragraph [0030] of US '755. To the contrary, Si, Mg and Sn are formed compounds with Co, so they affect the strength and electrical conductivity in the copper alloy of the present invention."
	The Examiner responds that the fact remains that US '755 discloses a composition that overlaps the presently claimed composition, including Co, Si, Mg and Sn, it therefore would have been obvious to one of ordinary skill in the art to select a composition with amounts of Co, Si, Mg and Sn, which is both disclosed by US '755 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	

	Applicant argues (upper p. 8) that "the copper alloy material of US '755 is for continuous casting mold but that of the present invention is for mobile devices, a material for vehicles and semiconductor lead frames, and a material for electrical and electronic parts, such as connectors, relays, switches, etc.. Those skilled in the art would understand and appreciate that continuous casting mold is a sheet type material with 10 mm or more in thickness.  This sheet material do require bendability in general, but the copper alloy material produced by aspects of the invention is for parts for vehicles or electrical and electronic parts, so it requires excellent bendability."
	The Examiner responds that that it is noted that the features upon which applicant relies (i.e., the thickness) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the operation of the method of claim 9 on a copper alloy strip with a composition of 0.2-0.4 wt% Cr, 0.01-0.15 wt% Co, optionally one or more of Si, Mg, and Sn in 0.01-0.15 wt% total, balance Cu, does not reasonably provide enablement for the method of claim 9 operated on a copper alloy of undefined composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112(a) have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  See generally MPEP 2164.  When the above factors are weighed, it is the Examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention:
The invention relates to a Cu alloy strip with a composition (in mass%) of 0.2-0.4% Cr, 0.01-0.15% Co, optionally 0.00-0.15% of one or more of Si, Mg, and Sn, balance Cu with particular properties and a method of making the strip.
(2) The state of the prior art:
The art recognizes the existence of substantially identical Cu alloy strips as set forth in the below 35 USC 103 rejection over US '755.
(3) The relative skill of those in the art:
The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art:
The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification would possess the instantly claimed properties.
(5) The breadth of the claims
Claim 9 is very broad as it does not define the the composition of the Cu strip and allow for compositions completely different from that practiced in the instant specification.
(6) The amount of direction or guidance presented:
The specification only discloses examples of methods of making a Cu alloy strip with compositions within the scope of instant claim 1.
(7) The presence or absence of working examples:
As stated above, the specification discloses examples of making a Cu alloy strip with compositions within the scope of instant claim 2.
(8) The quantity of experimentation necessary:
Since the presence or absence of the instantly claimed properties in a Cu alloy strip substantially different from the composition disclosed in the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be burdened with an undue amount of experimentation to create a Cu alloy strip with a composition that is significantly different from the Cu alloy with compositions within the scope of instant claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0376755.
Regarding claims 1, 4-5, 7-8, and 10-11,
US '755 discloses a copper alloy material and a process for producing the same, which consists of 0.05-0.6 wt % of Cr, 0.01-0.5 wt % of Ag, 0.005-0.10 wt % of P, a balance of Cu and unavoidable impurities, and can further include less than 0.1 wt % of at least one of elements selected from a group consisting of Sn, Ti, Mg, Mn, Fe, Co, Al, Si, Mo, Zr and W (abstract, emphasis added); thus, US '755 discloses a copper alloy that has a composition that may be selected to substantially overlap with the instantly claimed composition, see the comparative table below (all values in wt%).
Element
Claim 1
US '755
Overlap
Cr
0.20-0.40
0.05-0.6
0.20-0.40
Co
0.01-0.15
0.0-0.10
0.01-0.10
Si
0.00-0.15
0.0-0.10
0.0-0.10
Mg
0.00-0.15
0.0-0.10
0.0-0.10
Sn
0.00-0.15
0.0-0.10
0.0-0.10
Cu
Balance
Balance
Balance


	US '755 additionally discloses a method for producing the copper alloy material.  process including the following steps of: casting an ingot of an above composition, homogenizing the obtained ingot at 700-950°C for 0.5-6hrs, hot working the obtained homogenized product at 10-90%, cooling to room temperature, cold working the obtained hot worked product at 10-80%; precipitating the obtained product at 400-600°C for 1-8hrs, and cold working the obtained product at 10-80% after cooling the product down to a room temperature [0036].  While this process differs from the instantly claimed process in that the first cold working (i.e., cold rolling after hot working and before the precipitation heat treatment) is less than the 87-98% recited in the claims, the product of US '755 appears to be similar to the instantly claimed product.
	As shown above, the composition of the alloy of US '755 may be selected by one of ordinary skill in the art to be identical to the instantly claimed composition.  Further, the physical properties of the alloy of US '755 are similar in scope to the physical properties of the claimed alloy.  The alloy of US '755 has a Brinell hardness of 130-150 (a Vickers hardness of about 150-165, see Table 2) and an IACS of 80-95% [0032] in addition to a tensile strength of 450-550 MPa [0033].  These properties substantially overlap with the instantly disclosed alloy's properties of a Hv of 136-177, an IACS of 75-86%, and a tensile strength of 431-598 MPa (Table 2).
	However, US '755 does not expressly disclose that their alloy possesses the recited properties of an R/t ratio of the finished product of the copper alloy strip at which no cracks occur during bending at an angle of 90° is 1.0 or less (such as 0.5 or less), a softening resistant temperature of 450°C or higher (such as 500°C or higher), a thermal conductivity of 280 W/m-K or more (such as 300 W/m-K), and wherein relations between thermal conductivity κ and electrical conductivity σ of the copper alloy strip satisfy Equation κ=2.24(±0.02)×10-8 WΩK-2× 1/Ωm×293.15K, nor does US '755 expressly disclose that their alloy is made by a process prepared by a process as listed in instant claims 1 and 10.
	Per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…'The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature' than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)."
	The Examiner has shown a rationale above that tends to show that the instantly claimed product appears to be similar to the product of the prior art in US '755 due to their overlapping chemical compositions and similar physical properties.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, as set forth in MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness has been shown against the claims.
Regarding claims 2-3, 
	The composition of US '755 continues to substantially overlap with the recited ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738